Citation Nr: 1434699	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years, with verified service from October 1975 to October 1979, and from February 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for right ear hearing loss, evaluated as noncompensable.  The Veteran filed a timely notice of disagreement with this decision and the RO issued a statement of the case dated in October 2010.  The Veteran submitted a substantive appeal with respect to this issue only in December 2010.

In this regard, the Board notes that the Veteran's substantive appeal was not filed within the 60 day appeal period outlined in 38 C.F.R. § 20.302, missing the deadline by a few days.  However, as the matter was certified to the Board and the RO readjudicated the matter again in September and December 2012 supplemental statements of the case, the Board has jurisdiction of the issue.  See Percy v. Shinseki, 23Vet. App. 37 (2009).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for his hearing was in June 2009.  The Veteran has submitted statements suggesting that the disability is worse than was noted on that examination.  He is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right ear hearing loss.  The examiner should note the functional effects of the disability.  Send the claims folder to the examiner for review of pertinent documents therein.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

